DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, KARLSSON (US 2018/0369732 A1), discloses a hollow cylindrical filter element 5 (fig. 2a-2c & 3) comprising: a filter medium 10 folded in a star shape (fig. 2b) and surrounding a 5longitudinal axis 3 of the filter element 5 in an annular shape, wherein the filter medium 10 is configured to be flowed through in a radial direction (see fig. 3) relative to the longitudinal axis 3 from an exterior (via inlet 24) to an interior of the filter medium 10; a primary air passage 23 and a secondary air passage 30 (see fig. 3 and par. 0085). 
However, KARLSSON (‘732) does not disclose wherein the filter medium comprises a circumferentially closed cutout penetrating a plurality of folds of the filter medium, wherein an axial extension of the cutout along the longitudinal axis is smaller than an axial extension of the filter medium along the longitudinal axis a passage socket extending through the cutout, and wherein the secondary air passage is formed at the passage socket. The prior art of record fails to disclose nor render obvious these limitations in combination with the other claimed limitations and the claims are deemed allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747